             Case 2:19-cv-00381-MCE-KJN Document 14 Filed 01/19/21 Page 1 of 1



 1
     CHARLES M. BONNEAU, Jr.
 2   (State Bar No.: 056583)
     331 J Street, Suite 200
 3   Sacramento, CA 95814
 4   (916) 444-8828
     cmbonneau@gmail.com
 5   Attorney for Petitioner
 6
 7
 8
 9                            IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12
13
14   JOHN ROBERT OTERO,                            |
                                                   | 2:19-cv-00381-MCE-KJN P
15         Petitioner,                             |
16   v.                                            | [PROPOSED] ORDER
                                                   |
17   RALPH M. FOX, Secretary of the California |
18   Department of Corrections and Rehabilitation, |
                                                   |
19         Respondent.                             |
20
              On January 13, 2021, counsel filed a notice of appearance on petitioner’s behalf, and
21
     seeks a fourteen day extension of time in which to file objections to the December 17, 2020 find-
22
23   ings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:
24
              1. Petitioner’s request (ECF No. 13) is granted; and
25
              2. Petitioner shall file objections on or before January 27, 2021.
26
27   Dated: January 19, 2021
28   /oter0381.eot




                                                        1
